IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KARA ROWLANDS, as parent and
guardian of CARLY ROWLANDS, a
minor child,

C.A. No. K18C-10-028 NEP
Plaintiffs,
In and For Kent County

THE CENTER FOR PEDIATRIC AND
ADOLESCENT MEDICINE, P.A., Renee
Grob, M.D., David Brown, D.O., Maribel
Woodward, M.D., and Julia Pillsbury, D.O..,

Newer Nee Nee Nee ee ee” ee” ee” ee” ee” ee’ ee” ee” ee” ee’ ee

Defendants.
Submitted: August 26, 2019
Decided: September 4, 2019

ORDER

Upon Review of the Affidavits of Merit
ACCEPTED

This matter involves a healthcare negligence suit filed by Plaintiff Kara
Rowlands, as parent and guardian of Carly Rowlands, a minor child (hereinafter
“Carly”), against Defendant Renee Grob, M.D. (hereinafter "Moving Defendant"),
as well as David Brown, D.O., Maribel Woodward, M.D., Julia Pillsbury, M.D.,
and The Center for Pediatric and Adolescent Medicine, P.A. (all Defendants

hereinafter collectively "Defendants"). Moving Defendant has asked the Court to
review the affidavits of merit filed in this case to determine whether they satisfy 18
Del. C. § 6853. The Court has done so and has determined that the affidavits of
merit comply with the statute.

In this case, Plaintiff filed her Complaint on October 24, 2018, alleging that
Defendants were medically negligent and breached the applicable standard of care.
Specifically, with regard to the allegations against Moving Defendant, Plaintiff
alleges, inter alia, that Moving Defendant failed to diagnose Carly’s hip dysplasia
properly, failed to perform proper examinations of Carly, failed to obtain proper
testing and treatment for Carly’s hip, and failed to supervise properly other medical
providers who cared for Carly during her visits with The Center for Pediatric and
Adolescent Medicine. The Complaint also alleges that Moving Defendant is Board
Certified in Pediatric Medicine.

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit as to each defendant, signed by an expert, and accompanied by the expert's
curriculum vitae.' The expert must be licensed to practice medicine as of the
affidavit's date and engaged in this practice in the same or similar field as the
defendant in the three years immediately preceding the alleged negligence, and

Board certified in the same or similar field as the defendant if the defendant is

 

' 18 Del. C. § 6853(a)(1).
Board certified.* The affidavit must also state that reasonable grounds exist to
believe that the defendant was negligent in a way that proximately caused the
plaintiff's injury.? The affidavit must be filed under seal and, upon request, may be
reviewed in camera to ensure compliance with statutory requirements.’ The
affidavit's requirements are "purposefully minimal."* Affidavits that merely track
the statutory language are deemed sufficient.®

In this matter, three affidavits of merit are under consideration. All three of
these affidavits are applicable to Moving Defendant. As requested by Moving
Defendant, upon the Court’s in camera review, the Court finds the following as to

the affidavits:

a. The experts signed the affidavits.
b. The curriculum vitae of the experts are attached.

c. The experts, who are physicians, were licensed to practice

medicine as of the dates within the affidavits.

 

* Id. § 6853(c).

> Id.

* Id. § 6853(d).

> Mammarella y. Evantash, 93 A.3d 629, 637 (Del. 2014) (quoting Dishmon v. Fucci, 32 A.3d
338, 342 (Del. 2011)).

° Dishmon, 32 A.3d at 342-43.
d. One expert is Board certified in Pediatric Medicine, another
expert is Board certified in Family Medicine, and the third
expert is Board certified in Orthopaedic Surgery.

e. Each of the experts were involved in treating pediatric patients

more than three years prior to the alleged negligent acts.

f. Each affidavit states that reasonable grounds exist to believe
that the Moving Defendant, along with the other Defendants,
breached the applicable standard of care, and that the breaches

were a proximate cause of the injuries to Carly.

WHEREFORE, in consideration of the above, the court finds that the

affidavits of merit comply with 18 Del. C. § 6853(a)(1) and (c).

IT IS SO ORDERED.

/s/ Noel Eason Primos
Judge

NEP/wijs

via File & ServeXpress

oc: Prothonotary
Counsel of Record